[DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                             FILED
                    ________________________        U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                          No. 09-13694                     MAY 6, 2011
                      Non-Argument Calendar                JOHN LEY
                    ________________________                CLERK


              D. C. Docket No. 08-02004-CV-TWT-1

SHERWIN PERKINS,

                                                       Petitioner-Appellant,

                               versus

THOMAS AMMONS,


                                                     Respondent-Appellee.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                           (May 6, 2011)

          ON REMAND FROM THE SUPREME COURT
                 OF THE UNITED STATES
Before TJOFLAT and WILSON, Circuit Judges.*

PER CURIAM:

       The United States Supreme Court granted petitioner’s petition for a writ of

certiorari, vacated our judgment in Perkins v. Ammons, 366 Fed. Appx. 86 (11th

Cir. 2010), and remanded the case “for further consideration in light of Holland v.

Florida, 560 U.S.      [,130 S. Ct. 2549, 177 L. Ed.2d 130 (2010).” Perkins v.

Ammons, 131 S. Ct. 567, 178 L. Ed.2d 412 (2010). We therefore remand the case

to the district court for fact finding and further proceedings including an

evidentiary hearing, if it is necessary.

       REMANDED.




       This order is being entered by a quorum pursuant to 28 U.S.C. Section 46(d) due to
       *

Judge Birch’s retirement on August 29, 2010.

                                              2